DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action and not repeated herein are withdrawn

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP 2012111172 A, herein machine translation used for all citations) (newly cited) in view of Hirayama et al. (JP H11106520 A, herein machine translation used for all citations) (newly cited).
Regarding claim 1, Hori teaches a laminated resin film comprising a base film layer and a surface layer (Layer (I)) (Hori, Par. 0001 and 0009-0013). Hori further teaches that the surface layer has a thickness that is 10% to 50% of the overall film thickness, and the overall film has a thickness of from 20 µm to 60 µm, resulting in a surface layer thickness of from 2 µm to 30 µm (Hori, Par. 0071-0072). Hori further teaches that the surface layer comprises organic polymer particles (polystyrene) serving as an anti-blocking agent (Hori, Par. 0038-0039). Hori further teaches that the organic polymer particles have an average particle size of from 1 µm to 10 µm and a narrow size distribution (Hori, Par. 0041). This results in a ratio of the average particle size of the organic polymer particles to the average thickness of the surface layer of from 0.03 to 5, which overlaps the claimed range of 3.22 or more and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Further, as the average particle size of the organic polymer particles can be over 3.22 times the average thickness of the surface layer as stated above, it would have been obvious to one of ordinary skill in the art that this would result in a number proportion of the organic polymer particles having a size of at least twice an average thickness of the surface layer that would render obvious the claimed range of 35% or more, see MPEP 2144.05. 
Hori does not specifically disclose that a number proportion of the organic polymer particles having a particle size that is at least four times an average thickness of the surface layer is 10% or less of a total number of the organic polymer particles. 
Hirayama teaches a layer of polypropylene comprising anti-blocking agent wherein the anti-blocking agent has a coefficient of variation of less than 30% (Hirayama, Par. 0001, 0003-0005, and 0009). This results in an antiblock particle size distribution that has a small standard deviation and is therefore narrow.
Since both Hori and Hirayama are analogous art as they both teach layers of polypropylene comprising anti-blocking agent with a narrow size distribution (Hori, Par. 0048), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hirayama to modify Hori and create the organic polymer particles of Hori to have a distribution with a coefficient of variation of less than 30%. This would allow for a layer with good anti-blocking properties without the presence of voids that maintains a good appearance (Hori, Par. 0009). This would further result in a narrow particle size distribution with a low standard deviation and an average particle size which can be less than four times the thickness of the surface layer as stated above. Therefore, it would have been obvious to one of ordinary skill in the art, through routine optimization, to create a narrow particle size distribution with an average particle size less than four times the thickness of the surface layer, and thus minimize the number proportion of organic particles having a particle size that is at least four times an average thickness of the surface layer, resulting in a number proportion that renders obvious the claimed range of 10% or less, see MPEP 2144.05. 
Regarding claim 2, modified Hori teaches that a content of the organic polymer particles is 0.2 mass% to 2 mass% based on 100 mass% of all components, which include the organic polymer particles, constituting the surface layer (Hori, Par. 0040), which lies within the claimed range of 0.01 mass% or more and 5 mass% or less and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 3, modified Hori teaches that the organic particles have a coefficient of variation of particle size of less than 30% (Hirayama, Par. 0009) which overlaps the claimed range of 20% or more and 50% or less and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 4, modified Hori teaches that the organic polymer particles have an average particle size of from 1 µm to 10 µm (Hori, Par. 0041), which lies within the claimed range of 0.5 µm or more and 20 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 5, modified Hori teaches that the surface layer has an average thickness of 2 to 30 µm as stated above (Hori, Par. 0071-0072), which overlaps the claimed range of 0.2 µm or more and 10 µm or less, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 6, modified Hori teaches that the average particle size of the organic polymer particles is 1 µm to 10 µm (Hori, Par. 0041) and the average thickness of the surface layer is 2 to 30 µm as stated above (Hori, Par. 0071-0072). This results in a difference between the average particle size and the average thickness of the surface layer of -29 to + 8 µm, which overlaps the claimed range of 0.5 µm or more, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7, modified Hori teaches that the particle size distribution of the organic polymer particles is narrow, with a coefficient of variation of less than 30% (Hori, 0041; Hirayama, Par. 0009). Therefore, it would have been obvious to one of ordinary skill in the art that the particle size distribution of the organic polymer particles of modified Hori is unimodal. 
Regarding claim 8, modified Hori teaches that the polymer particles comprise a styrenic polymer (Hori, Par. 0039).
Regarding claim 9, modified Hori teaches that the surface layer is a polyolefin resin (polypropylene) layer (Hori, Par. 0048).
Regarding claim 10, modified Hori teaches that the average particle size of the organic polymer particles can be greater than 3.22 times the average thickness of the surface layer as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that this would result in a number proportion of organic polymer particles having a particle size at least three times the average thickness of the surface layer that renders obvious the claimed range of 10% or more, see MPEP 2144.05. 
Regarding claim 11, modified Hori teaches that the average particle size of the organic polymer particles can be greater than 3.22 times the average thickness of the surface layer as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that this would result in a number proportion of organic polymer particles having a particle size at least twice an average thickness of the surface layer that renders obvious the claimed range of 50% or more, see MPEP 2144.05.
Regarding claim 12, modified Hori teaches that the average particle size of the organic polymer particles can be greater than 3.22 times the average thickness of the surface layer as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that this would result in a number proportion of organic polymer particles having a particle size at least twice an average thickness of the surface layer that renders obvious the claimed range of 40.7% or more, see MPEP 2144.05. Modified Hori further teaches that the particle size distribution is narrow with a coefficient of variation of less than 30%, and an average particle size that can be less than 4 times the thickness of the surface layer as stated above for claim 1 (Hori, 0041; Hirayama, Par. 0009). Therefore, it would have been obvious to one of ordinary skill in the art, through routine optimization, to create a narrow particle size distribution with an average particle size less than four times the thickness of the surface layer, and thus minimize the number proportion of organic particles having a particle size that is at least four times an average thickness of the surface layer, resulting in a number proportion that renders obvious the claimed range of 8.3% or less, see MPEP 2144.05.

Response to Arguments
Applicant’s remarks and amendments filed 11/17/2021 have been fully considered.
Applicant first argues that Chul in view of Momentive does not teach the newly amended claim 1. This is found persuasive.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon Chul or Momentive. The new grounds of rejection instead now relies upon newly cited Hori and newly cited Hirayama.
Secondly Applicant argues that the claimed invention has superior and unexpected results over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. Applicant broadly claims a surface layer and does not claim a specific material in the independent claims 1 and 12. Meanwhile, Applicant only provides data using polypropylene as the material for the base layer. To note, Applicant’s claim 9 does claim a specific material, but still broadly recites ‘a polyolefin resin’ while only providing data for one specific polyolefin (polypropylene). Further, Applicant broadly claims ‘organic polymer particles serving as an anti-blocking agent’ whereas the inventive examples only provide two different, specifically prepared organic polymer particles which both utilize methyl methacrylate. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive examples show data for 41.8% - 77.7% of particles twice or more an average thickness of the surface layer, whereas claim 1 broadly recites greater than 35%. Further, the inventive examples only show data for 3.4% - 8.3% of particles at least four times greater than the average thickness of the surface layer, whereas claim 1 broadly recites less than 10%. Further, Applicant provides data for 14.4% - 33.8% of particles at least three times greater than the average thickness of the surface layer whereas claim 1 does not claim a number proportion of particles at least three times greater than the average thickness of the surface layer. To note, Applicant’s instant claim 12 provides ranges for particles greater than 2 times and greater than 4 times the average surface layer thickness that aligns with the data provided. However, the instant claim 12 still does claim the materials as stated above or the number proportion of particles at least 3 times the average thickness of the surface layer. Further, claim 12 also does not claim a ratio of the average particle size to the average thickness similar to that of claim 1, whereas the inventive examples show a ratio of average particle size to average thickness of 3.22 – 3.65. One of ordinary skill in the art would not be able to reasonably conclude that all possible content ranges/ratios of organic polymer particles acting as anti-blocking agent in a surface layer of any material would necessarily yield the asserted superior and unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782